DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to amendment filed on 02/02/2022. As per instant Examiner Amendment, Claims 1-3, 5-9, 11-16 and 18-23 have been amended. Claims 4, 10 and 17 have been cancelled without prejudice. Claims 21-23 have been added.  Claims 1, 12 and 19 are independent.  
Examiner’s Amendments
In attempt to accelerate the prosecution process, the Examiner has contacted the Applicant’s representative, Mr. Robert Gingher (Reg No. 45755), and conducted a telephone interview on 3/22/2022. During the interview, the Examiner proposed an examiner amendment to the claims with some minor amendments for better clarity of the claims’ scope, and for putting the application in condition for allowance. Authorization for this Examiner's Amendment was given by Mr. Robert Gingher (Reg No. 45755), on 03/22/2022. Mr. Robert Gingher (Reg No. 45755), has agreed and authorized the Examiner’s amendment. 
An Examiner's Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner Amendments
Claims 1-3, 5-9, 11-16 and 18-23 are allowed

Amendments to the Claims:

Please replace claims 1-3, 5-9, 11-16 and 18-23 as following:

Claim 1.	(Currently amended) A device, comprising: 
a processing system including a processor; and
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: 
receiving an identity bridge file comprising records from a service provider, wherein each record includes one or more encrypted service identifiers for a customer, a customer location code of a household of the customer, and an address location code of an address of the customer, wherein either code does not yield underlying respective information, and wherein a service identifier of the one or more encrypted service identifiers comprises an international mobile equipment identity (IMEI), a customer telephone number (CTN), a set top box identifier, a media access control address for a router, a billing account number, or an advertising identifier;
determining whether the one or more encrypted service identifiers, the [[a]]the address location code of a record of the 
responsive to a determination that the corresponding tokenized identifier does not exist in the cross-reference table: 
a) generating a new tokenized identifier for the customer; and
b) adding a new record for the customer to the cross-reference table comprising the new tokenized identifier, the customer location code, the address location code, and the one or more encrypted service identifiers; 
securing a usage record of a data usage log, wherein the usage record includes a unique usage identifier, wherein the securing comprises replacing the unique usage identifier found in the cross-reference table with a matching tokenized identifier, resulting in a secured usage record; 
providing the secured usage record to a data engineering data processing center; 
receiving reprocessed usage records from the data engineering data processing center;
replacing the matching tokenized identifier in each of the reprocessed usage records with a destination identifier; and
providing the reprocessed usage records to the service provider.

Claim 2.	(Currently amended) The device of claim 1, wherein the customer location code comprises an encrypted identifier for [[a]] the household of the customer.



Claim 4.	(Canceled) 

Claim 5.	(Currently amended) The device of claim [[4]] 1, wherein the secured usage record comprises no service identifiers.

Claim 6.	(Original) The device of claim 5, wherein the unique usage identifier comprises an encrypted service identifier.

Claim 7.	(Previously presented) The device of claim 1, wherein the new tokenized identifier is generated from a household identifier, a device identifier, or a person identifier.

Claim 8.	(Original) The device of claim 1, wherein the determining comprises searching for an encrypted billing number in each row of the cross-reference table.

Claim 9.	(Original) The device of claim 8, wherein the determining further comprises searching for the customer location code and the address location code in each row of the cross-reference table.

Claim 10.	(Canceled) 

Claim 11.	(Original) The device of claim 1, wherein the processing system comprises a plurality of processors operating in a distributed processing environment.

Claim 12.	(Previously presented) A non-transitory, machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising:
receiving an identity bridge file comprising records from a first service provider, wherein each record includes one or more encrypted service identifiers for a customer, a customer location code of the customer, and an address location code of the customer, wherein a service identifier of the one or more encrypted service identifiers comprises an international mobile equipment identity (IMEI), a customer telephone number (CTN), a set top box identifier, a media access control address for a router, a billing account number, or an advertising identifier;
determining whether the one or more encrypted service identifiers, [[a]] the customer location code, or [[an]] the address location code of a record of the identity bridge file and a corresponding tokenized identifier exists in a cross-reference table;
responsive to a determination that the corresponding tokenized identifier does not exist in the cross-reference table: 
a) generating a new tokenized identifier; and
new record for the customer to the cross-reference table comprising the new tokenized identifier, the customer location code, the address location code, and the one or more encrypted service identifiers; 
securing usage records of a data usage log of the first service provider, wherein the usage records include a unique usage identifier, wherein the securing comprises replacing the unique usage identifier found in the cross-reference table with a matching tokenized identifier, resulting in a plurality of secured usage record tables;
providing the secured usage record tables to a data engineering data processing center; 
receiving reprocessed usage records from the data engineering data processing center;
replacing the matching tokenized identifier in each of the reprocessed usage records with a destination identifier; and
providing the reprocessed usage records to the first service provider.

Claim 13.	(Previously presented) The non-transitory, machine-readable medium of claim 12, wherein the operations further comprise: searching for the customer location code and the address location code in each row of the cross-reference table.

Claim 14.	(Previously presented) The non-transitory, machine-readable medium of claim 12, wherein the operations further comprise:


Claim 15.	(Currently amended) The non-transitory, machine-readable medium of claim 14, wherein the operations further comprise:
replacing the matching tokenized identifier in each record of the joined secured usage record table with [[a]] the destination identifier; and
providing the joined secured usage record table to a second service provider.

Claim 16.	(Currently amended) The non-transitory, machine-readable medium of claim 12, wherein the corresponding tokenized identifier represents a household, a device, or a person.

Claim 17.	(Canceled) 

Claim 18. 	(Previously presented) The non-transitory, machine-readable medium of claim 12, wherein the processing system comprises a plurality of processors operating in a distributed processing environment.
            
Claim 19.	(Currently amended) A method, comprising:  
receiving, by a processing system including a processor, an identity bridge file comprising records from a service provider, wherein each record includes one , wherein a service identifier of the one or more encrypted service identifiers comprises an international mobile equipment identity (IMEI), a customer telephone number (CTN), a set top box identifier, a media access control address for a router, a billing account number, or an advertising identifier;
generating, by the processing system, a new tokenized identifier for an unknown customer of a record in the identity bridge file, wherein corresponding one or more encrypted service identifiers for the unknown customer cannot be found in a cross-reference table; 
adding, by the processing system, a new record to the cross-reference table comprising the new tokenized identifier and the one or more encrypted service identifiers; 
securing, by the processing system, usage records of a data usage log of the service provider, wherein the usage records include a unique usage identifier, wherein the securing comprises replacing the unique usage identifier found in the cross-reference table with a matching tokenized identifier, resulting in a plurality of secured usage record tables




Claim 20. 	(Currently amended) The method of claim 19, comprising:
joining, by the processing system, one or more of the plurality of secured usage record tables to create a joined secured usage record table



Claim 21. 	(New) The method of claim 19, wherein the new tokenized identifier represents a household, a device, or a person.

Claim 22.	(New) The method of claim 19, further comprising searching, by the processing system, for an encrypted billing number in each row of the cross-reference table.

Claim 23.	(New) The method of claim 22, further comprising searching, by the processing system, for a customer location code and an address location code in each row of the cross-reference table.


Response to Arguments/Remarks
Claims 1-3, 5-9, 11-16 and 18-23 are allowed

Examiner’s Statement of reason for Allowance
Claims 1-3, 5-9, 11-16 and 18-23 are allowed
The following is an examiner’s statement of reasons for allowance: 
The present invention is receiving an identity bridge file include records from a service provider. Each record includes encrypted service identifiers for a customer, a customer location code of the customer, and an address location code. By determining whether a tokenized identifier exists in a cross-reference table; if not, generating a new tokenized identifier and adding a record to the cross-reference table with the new tokenized identifier, the customer location code, the address location code, and the encrypted service identifiers; Replacing the usage identifier with a matching tokenized identifier from the cross-reference table and providing the secured usage records to data engineering.
The closest prior art, as previously recited, are Mattsson (US 20150096039), Aissi (US 20140052999), Mitchell (US 20200074111) in which, Mattsson discloses sensitive data is accessed by a tokenization system. A token table is selected from a plurality of dynamic token tables based on the second portion of the received data. The selected token table is queried with the first portion of the sensitive data. If the selected token table includes a token mapped to the value of the first portion of the sensitive data, the first portion of the sensitive data is replaced with the token to form tokenized data. If the selected token table 
However, none of Mattsson (US 20150096039), Aissi (US 20140052999), Mitchell (US 20200074111), teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent Claim 1 and similarly Claim 12 and Claim 19. For example, none of the cited prior teaches or suggest the steps of Claim 1 and similarly Claim 12 and Claim 19: receiving an identity bridge file comprising records from a service provider, wherein each record includes one or more encrypted service identifiers for a customer, a customer location code of a household of the customer, and an address location code of an address of the customer, wherein either code does not yield underlying respective information, and wherein a service identifier of the one or more encrypted service identifiers comprises an international mobile equipment identity (IMEI), a customer telephone number (CTN), a set top box identifier, a media access control address for a router, a billing account number, or an advertising identifier; determining whether the one or more encrypted service identifiers, the customer location code, or the address location code of a record of the identity bridge file and a corresponding tokenized identifier exists in a cross-reference table; responsive to a determination that the corresponding tokenized identifier does not exist in the cross-reference table: a) generating a new tokenized identifier for the customer; and b) adding a new record for the customer to the cross-reference table comprising the new tokenized identifier, the customer location code, the address location code, and the one or more encrypted service identifiers; securing a usage record of a data usage log, wherein the usage record includes a unique usage identifier, wherein the securing comprises replacing the unique usage identifier found in the cross-reference table with a matching tokenized identifier, resulting in a secured usage record; providing the secured usage record to a data engineering data processing center; receiving reprocessed usage records from the data engineering data processing center; replacing the matching tokenized identifier in each of the reprocessed usage records with a destination identifier; and providing the reprocessed usage records to the service provider.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO WANG whose telephone number is (313)446-6644.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.W./Examiner, Art Unit 2439        



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439